DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 10/28/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
2.	Acknowledgment is made of the certified copies of each of the documents to which Applicant makes a foreign priority claim to.  Copies were filed on 6/3/2021.

Specification
3.	The objections made to each of the abstract and specification are all withdrawn.  The edited abstract and specification as filed on 10/28/2021 are accepted by the Examiner.  

Drawings
4.	The prior Office Action objections made to the drawings are withdrawn in view of the replacement sheets filed 10/28/2021 which overcome those objections.

5.	The replacement drawing sheets filed 10/28/2021 are objected to given they improperly add the application number to each of the drawings (see an example of this below).  Corrected replacement sheets without the application number present in each should be filed to obviate the objection.

    PNG
    media_image1.png
    615
    847
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
6.	The objections to claims 1, 3, 6, 10, and 19 are withdrawn in view of the appropriate corrections filed. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 1, and thus dependent claims 2-5, 7-15, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility.  
	Claim 1 was amended to require two electrically connective layers (ECLs), a plurality of electrochemical system element groups, each group formed by a plurality of electrochemical system elements, along with the following feature:  
“a plurality of electrochemical system element groups, sandwiched between said first insulation layer and said second insulation layer and connected with said two electrically conductive layers to form series and/or parallel connections only via said two electrically conductive layers…”

In view of the following analysis, it is not clear how such a construct creates an operable electricity supply structure.  An Examiner-produced figure is provided below showing all of the claimed structure.  It is not clear how the series and/or parallel connections are formed only via said two electrically conductive layers.  The series and/or parallel connections would require at least:
1) common current collecting layers (element 19 in the disclosure) between the vertically stacked groups (see adjacent ovals below), and
patterned electrically conductive layer [with a reinstatement of this feature to the specification for proper antecedent basis – MPEP 608.01(o)] (element 16b or 16c in the disclosure) (topmost oval) to complete the electrical connection and provide an appropriate lead:

    PNG
    media_image2.png
    520
    779
    media_image2.png
    Greyscale

Accordingly, it is not clear how the claimed construct provides an operable composite electricity supply structure as presented given the claim prohibits the necessary structure to achieve the required electrical connections to complete the circuit.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 112
9.	The prior Office action rejections of claim 1, and thus dependent claims 2-19, claim 2, and thus dependent claims 3, 10, 13, 17-19, claim 3, and thus dependent claim 19, claim 4, and thus dependent claims 5, 6, 15, and 16, claim 6, claim 8, claim 10, claim 11, claim 15, and thus dependent claim 16, claim 16, claim 18, and claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications withdrawn in view of the corrections filed or cancellation of the claim. 

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 1, and thus dependent claims 2-5, 7-15, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
Claim 1 was amended to require two electrically connective layers (ECLs), a plurality of electrochemical system element groups, each group formed by a plurality of electrochemical system elements, along with the following feature:  
“a plurality of electrochemical system element groups, sandwiched between said first insulation layer and said second insulation layer and connected with said two electrically conductive layers to form series and/or parallel connections only via said two electrically conductive layers…”


Appropriate correction is required.  It is noted that no further comments or explanation by Applicant are provided as to how the newly added feature is supported, wherein future claim amendments should be accompanied with comments that specifically point out support for any claim amendments (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").

12.	Claim 1, and thus dependent claims 2-5, 7-15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  

2) a limitation that that at least one of the two electrically conductive layers is a patterned electrically conductive layer [with a reinstatement of this feature to the specification for proper antecedent basis – MPEP 608.01(o)] (element 16b or 16c in the disclosure) (topmost oval) to complete the electrical connection and provide an appropriate lead.
An Examiner figure is below showing the structure claimed, wherein as shown, there is a gap between the elements such that an operational electricity supply structure is not claimed:

    PNG
    media_image2.png
    520
    779
    media_image2.png
    Greyscale

The missing elements are provided below in an Examiner figure which provide a functional electricity supply structure:

    PNG
    media_image3.png
    572
    749
    media_image3.png
    Greyscale

	Appropriate correction is required. 
Claim 1, and thus dependent claims 2-5, 7-15, 17, and 19, claim 2, and thus dependent claims 3, 10, 13, 17, and 19, claim 3, claim 4, and thus dependent claims 5 and 15, claim 5, claim 9, claim 10, claim 11, claim 13, claim 15, and claim 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)  	Claim 1, lines 14-19 recites the following:
	“wherein each of said electrochemical system element groups is formed by a plurality of electrochemical system elements each having an electrolyte system and a sidewall and each including a package layer on the sidewall for separating the electrolyte system from another electrolyte system,”

	The highlighted/italicized “each” is missing a subject, wherein it is not clear if this is meant to reference each electrochemical system element group or each electrochemical system element.  It appears correction can be made by way of the following amendment:
	“wherein each of said electrochemical system element groups is formed by a plurality of electrochemical system elements each having an electrolyte system, , and 

B)	Claim 1, line 19 is not clear with respect to the meaning of “another electrolyte system” within the context of the claim, and how this “another electrolyte system” is structurally part of the horizontal composite electricity supply structure. 
It appears correction can be made by way of amending “another electrolyte system” to “the other electrolyte systems of the plurality of electrochemical system elements”  It is noted that there is not an antecedent basis issue with respect to the use of “the other electrolyte systems” as they are intrinsically present and required by claiming that each of the plurality of 
C)	Claim 1 requires that the series and/or parallel connections are formed only via said two electrically conductive layers.  It is not clear then how claim 2 can require that there is a common current collecting layer.  The feature is compounded at claims 3, 10, 13, and 17.  Note that claim 10 explicitly states that the common current collector layer forms a series connection.
D)   	Claim 1 requires that the series and/or parallel connections are formed only via said two electrically conductive layers.  It is not clear then how claim 4 can then require a first conductive lead and a second conductive lead connected electrically to the same or different ones of the two electrically conductive layers.  The feature is then compounded at claims 5 and 15.
E)	Claim 9 recites “said electrolyte system” which fails to invoke proper antecedent basis given there are a plurality of electrochemical systems each having an electrolyte system.  It appears “said electrolyte system” should be amended to “each electrolyte system”
F)	Claim 11 recites “said package layer” which fails to invoke proper antecedent basis given there are a plurality of electrochemical systems (see section A) each having a package layer.  It appears “said package layer” should be amended to “each package layer”
	Appropriate correction is required.  

Double Patenting
14.	The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-15 of copending Application No. 16/535,204 (=US 2020/00052341) is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because it appears all of the limitations required of the '204 

Conclusion
15.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
	Solan et al. (US 2018/036670) teaches the following horizontal composite battery structure:

    PNG
    media_image4.png
    220
    548
    media_image4.png
    Greyscale

	Kim et al. (US 2010/0227208) teaches the following horizontal composite battery structure:

    PNG
    media_image5.png
    315
    551
    media_image5.png
    Greyscale

Semmens et al. (US 6,074,774) teaches the following horizontal composite battery structure:


    PNG
    media_image6.png
    262
    579
    media_image6.png
    Greyscale

Blomberg et al. (US 4,777,101) teaches the following horizontal composite battery structure:

    PNG
    media_image7.png
    277
    451
    media_image7.png
    Greyscale

Matsumoto et al. (US 2019/0074552) teaches a horizontal battery structure:
    PNG
    media_image8.png
    337
    575
    media_image8.png
    Greyscale


Sasaki et al. (US 2016/0315346) teaches a horizontal, bipolar battery arrangement:

    PNG
    media_image9.png
    249
    457
    media_image9.png
    Greyscale

	Kim (US 2011/0300433) teaches the following structure:

    PNG
    media_image10.png
    547
    625
    media_image10.png
    Greyscale

	Minamida (US 2020/0227789) (intervening reference) teaches the following structure:

    PNG
    media_image11.png
    261
    630
    media_image11.png
    Greyscale

Tsutsumi et al. (US 2019/0027732); Zimmerman et al. (US 2018/0151910); and Charkey (US 5,264,305).

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729